             Case 3:20-cv-05813-CRB Document 8-1 Filed 09/08/20 Page 1 of 2




 1                                 CERTIFICATE OF SERVICE

 2                                     Cornejo vs. Tumlin, et al.
                                     Case No. 3:20-cv-05813-CRB
 3

 4
            I, Anna L. Hill, certify/declare as follows:
 5
            I am a citizen of the United States, over the age of eighteen years and not a party
 6   to the within entitled action. On September 8, 2020, I served the attached:
 7      • DEFENDANTS DAN SCANLAN'S, TEGSCO LLC D/B/A SAN FRANCISCO
            AUTORETURN'S, AND NELSON TOW'S ANSWER TO PLAINTIFF'S
 8          COMPLAINT

 9   on the interested party(ies) named below:
10    Marimar Cornejo
      391 Ellis Street
11    San Francisco, California 94102
12    Phone: 415-767-6676
      Email: marimarcornejo95@gmail.com
13
      Plaintiff in Pro Per
14

15

16   I served the attached document(s) in the manner indicated below:
            BY MAIL: I caused true and correct copy(ies) of the above documents to be
17          placed and sealed in envelope(s) addressed to the addressee(s) named above and,
            following ordinary business practices, placed said envelope(s) at the Law Offices
18          of Moscone Emblidge & Rubens LLP, 220 Montgomery, Suite 2100, San
            Francisco, California, 94104, for collection and mailing with the United States
19          Postal Service and there is delivery by the United States Post Office at said
            address(es). In the ordinary course of business, correspondence placed for
20          collection on a particular day is deposited with the United States Postal Service
            that same day.
21
            BY PERSONAL SERVICE: I caused true and correct copies of the above
22          documents to be placed and sealed in envelope(s) addressed to the addressee(s)
            and I caused such envelope(s) to be delivered by hand on the office(s) of the
23          addressee(s).
24          BY FACSIMILE: I caused a copy(ies) of such document(s) to be transmitted via
            facsimile machine. The fax number of the machine from which the document was
25
            transmitted was (415) 362-2006. The fax number(s) of the machine(s) to which
26          the document(s) were transmitted are listed above. The fax transmission was
            reported as complete and without error.
27

28
                                                   1
       CERTIFICATE OF SERVICE                               Case No. 3:20-cv-05813-CRB
             Case 3:20-cv-05813-CRB Document 8-1 Filed 09/08/20 Page 2 of 2




 1          BY FEDERAL EXPRESS OVERNIGHT: I caused true and correct copies of the
            above documents to be placed and sealed in envelope(s) addressed to the
 2
            addressee(s) named above and, following ordinary business practices, placed said
 3          envelope(s) at the Law Offices of Moscone Emblidge & Rubens LLP, 220
            Montgomery Street, Suite 2100, San Francisco, California, 94104, for collection and
 4          mailing with Federal Express. I am informed that there is delivery service by Federal
 5          Express at the address(es) of the addressee(s) named above. In the ordinary course
            of business, correspondence placed for collection on a particular day is deposited
 6          with Federal Express that same day.
 7          BY CERTIFIED MAIL: I caused true and correct copy(ies) of the above
 8          documents to be placed and sealed in envelope(s), certified mail, return receipt
            requested, addressed to the addressee(s) named above and, following ordinary
 9          business practices, placed said envelope(s) at the Law Offices of Moscone
            Emblidge & Rubens LLP, 220 Montgomery, Suite 2100, San Francisco,
10
            California, 94104, for collection and mailing with the United States Postal Service
11          and there is delivery by the United States Post Office at said address(es). In the
            ordinary course of business, correspondence placed for collection on a particular
12          day is deposited with the United States Postal Service that same day.
13
            BY ELECTRONIC MAIL: I caused true and correct copies of the above
14          documents to be sent via e-serve via the U.S. District Court’s CM/ECF system to
            the e-mail addressee(s) named above. I did not receive, within a reasonable
15          amount of time after the transmission, any electronic message other indication that
16
            the transmission was unsuccessful.

17          I certify/declare under penalty of perjury under the laws of the United States of
     America that the foregoing is true and correct. Executed on September 8, 2020, at San
18   Francisco, California.
19
                                                      /s/ Anna L. Hill
20                                                    Anna L. Hill
21

22

23

24

25

26

27

28
                                                  2
       CERTIFICATE OF SERVICE                               Case No. 3:20-cv-05813-CRB
